        Case 5:18-cv-01983-LCB Document 55 Filed 03/13/20 Page 1 of 3                  FILED
                                                                              2020 Mar-13 PM 04:44
                                                                              U.S. DISTRICT COURT
                                                                                  N.D. OF ALABAMA


                IN THE UNITED STATES DISTRICT COURT
              FOR THE NORTHERN DISTRICT OF ALABAMA
                       NORTHEASTERN DIVISION

NUCLEAR DEVELOPMENT, LLC,   §
                            §
    Plaintiff,              §
                            § CIVIL ACTION CASE NUMBER:
vs.                         §
                            §      5:18-cv-01983-LCB
TENNESSEE VALLEY AUTHORITY, §
                            §
    Defendant.              §


 PLAINTIFF’S SUPPLEMENT TO NOTICE OF EXPERT DISCLOSURE

      On February 11, 2020, Plaintiff Nuclear Development, LLC filed its Notice

of Expert Disclosure (Doc. 51) naming David A. Repka as its expert witness and

stating that Mr. Repka’s report had been served on counsel for Defendant Tennessee

Valley Authority (“TVA”). Mr. Repka’s background and experience were not

mentioned in the filing.

      On March 3, 2020, TVA filed an Unopposed Motion to Amend Scheduling

Order (Doc. 53) that identified (without Nuclear Development’s advance

knowledge) the name of TVA’s expert witness but adding his background and

experience.   In order to balance the disclosures before the Court, Nuclear

Development now identifies the following background and experience of its expert

witness, David A. Repka, whose deposition was taken on February 28, 2020:
        Case 5:18-cv-01983-LCB Document 55 Filed 03/13/20 Page 2 of 3




      Mr. Repka practiced with the law firm of Winston & Strawn LLP (and its

predecessor firm) in the Washington D.C. office for almost 33 years, focusing his

practice on matters before the Nuclear Regulatory Commission (“NRC”) and

including matters involving licensing of nuclear power plants. He was the lead

partner for the Winston & Strawn nuclear energy practice group at the time of his

retirement from the firm in 2017. Prior to his NRC work in private practice, Mr.

Repka was an attorney at the NRC responsible for advising agency staff on issues

related to nuclear regulation and licensing. Since his retirement from Winston &

Strawn, Mr. Repka continues to advise clients on nuclear regulatory, licensing,

compliance and enforcement matters.


                               Respectfully submitted,


                               /s/ Caine O’Rear III
                               CAINE O’REAR III     (OREAC6985)
                               HAND ARENDALL HARRISON SALE LLC
                               P. O. Box 123
                               Mobile, AL 36601
                               (251) 432-5511
                               Fax: (251) 694-6375
                               corear@handfirm.com

                               E. SHANE BLACK          (BLACE7644)
                               HAND ARENDALL HARRISON SALE LLC
                               102 S. Jefferson Street
                               Athens, AL 35611
                               (256) 232-0202
                               Fax: (256) 216-1480
                               sblack@handfirm.com
                                       2
        Case 5:18-cv-01983-LCB Document 55 Filed 03/13/20 Page 3 of 3




                                 LARRY D. BLUST           (pro hac vice)
                                 HUGHES SOCOL PIERS RESNICK DYM, LTD.
                                 70 W. Madison St., Suite 4000
                                 Chicago, IL 60602
                                 (312) 604-2672
                                 Fax: (312) 604-2673
                                 lblust@hsplegal.com
                                 ATTORNEYS FOR PLAINTIFF




                          CERTIFICATE OF SERVICE

      I hereby certify that on March 13, 2020, a true and correct copy of the
foregoing was filed electronically with the Clerk of the Court using the CM/ECF
system, which will send electronic notification of such filing to all counsel of record:

      Matthew H. Lembke, Esq.
      Riley McDaniel, Esq.
      mlembke@bradley.com
      rmcdaniel@bradley.com


      David D. Ayliffe, Esq.
      Steven C. Chin, Esq.
      ddayliffe@tva.gov
      scchin@tva.gov

                                        /s/ Caine O’Rear III




                                           3
